Citation Nr: 0427734	
Decision Date: 10/06/04    Archive Date: 10/12/04

DOCKET NO.  03-17 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
10 percent for service-connected degenerative disc disease of 
the lumbar spine.


ATTORNEY FOR THE BOARD

Patricia Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1997 to 
March 2003.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in February 2004.  This matter was 
originally on appeal from an April 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which awarded service connection to 
the veteran and assigned a 10 percent evaluation for 
degenerative disc disease of the lumbar spine.


FINDING OF FACT

The veteran's service-connected degenerative disc disease of 
the lumbar spine has not been manifested by moderate or 
severe intervertebral disc syndrome or evidence of 
incapacitating episodes of intervertebral disc syndrome 
requiring bed rest; the back disorder is not productive of 
more than slight limitation of lumbar spine motion, or muscle 
spasm, or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour, or mild incomplete paralysis 
of the sciatic nerve.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
the service-connected degenerative disc disease of the lumbar 
spine have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 7.7, 4.40, 
4.45, 4.71a, Diagnostic Code 5003, 5292, 5293, and 5295 
(effective prior to September 23, 2002), Diagnostic Codes 
5003, 5292, 5293, 5295 (effective prior to September 26, 
2003), and Diagnostic Codes 5235 to 5243 (effective from 
September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to assist the veteran in the development of 
facts pertinent to her claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim of VA benefits.

VA has a duty to notify the veteran and her representative, 
if any, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103; 38 C.F.R. § 3.159(b).  VA also has a duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice, consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  The Court 
further noted in Pelegrini that a VCAA notice as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim of VA benefits.  

In January 2003, the RO provided a statement to the veteran 
advising her what evidence was required to substantiate her 
claim.  The statement also advised the veteran to submit 
certain information.  In accordance with the requirements of 
the VCAA, the statement informed the veteran what evidence 
and information VA would be obtaining and what evidence the 
veteran still needed to provide.  The letter explained that 
VA would obtain the veteran's service medical records and 
evidence from private or government facilities if  the 
veteran completed and returned a VA Form 21-4142 for each 
health care provider.  While the January 2003 statement did 
not specifically advise the veteran to provide any evidence 
in her possession that pertains to her claim, she was 
informed to furnish evidence which would establish that her 
condition began in or was made worse during her military 
service including non-medical evidence such as a witness 
statement or accident report.  She was also informed to 
submit evidence that she currently has a physical or mental 
disability.  The Board finds that the veteran was 
sufficiently put on notice as to the need for any available 
evidence to be received by VA and associated with the claims 
file, whether the evidence was in her possession, obtained by 
him, or obtained by VA.  In addition the Board notes that the 
January 2003 statement, which preceded the April 2003 rating 
decision, satisfies the timing element of the Pelegrini 
decision for the veteran's claim on appeal.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.  

With respect to VA's duty to assist the veteran, the RO 
obtained the veteran's service medical records.  Further, the 
veteran was afforded a VA examination in connection with her 
claim.  The veteran has not referenced any unobtained 
evidence that might aid her claim or that might be pertinent 
to the bases of the denial of her claim.  As such, the Board 
finds that VA has done everything reasonably possible to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist her in accordance with the VCAA 
would serve no useful purpose.  

The veteran is seeking an increased evaluation for 
degenerative disc disease of the lumbar spine, currently 
rated as 10 percent disabling.  The veteran is service 
connected for decreased sensation of her right leg associated 
with degenerative disk disease of the lumbar spine and 
service connected for decreased sensation of her left leg. 

Disability evaluations are determined by the application of a 
schedular rating that is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In evaluating the veteran's claim, all regulations which are 
potentially applicable through assertions and issues raised 
in the record have been considered, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  

The Board notes that the current appeal arose from the rating 
assigned following the initial grant of service connection 
for degenerative disc disease of the lumbar spine.  In 
Fenderson v. West, 12 Vet. App. 119 (1999), the United States 
Court of Appeals for Veterans Claims (Court) noted the 
distinction between a claim for an increased rating for a 
service-connected disability and an appeal from the initial 
rating assigned for a disability upon service connection.  
The Board will evaluate the level of impairment due to the 
disability throughout the entire period, considering the 
possibility of staged ratings, as provided by the Court in 
Fenderson.  

When evaluating musculoskeletal disabilities, the Board must 
also consider whether a higher disability evaluation is 
warranted on the basis of functional loss due to pain or due 
to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under 
any applicable diagnostic code pertaining to limitation of 
motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that disability of 
the musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  See 38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  See 38 C.F.R. § 
4.45.
  
The veteran is currently assigned a 10 percent disability 
rating for degenerative disc disease of the lumbar spine 
under provision of 38 C.F.R. § 4.71a, Diagnostic Code 5293-
5292.  

The Board notes that during the course of this appeal the 
regulations for rating disabilities of the spine were revised 
effective September 23, 2002, and effective September 26, 
2003.  See 67 Fed. Reg. 54345 (Aug. 22, 2002) and 68 Fed. 
Reg. 51454 (Aug. 27, 2003).  

Prior to September 23, 2002, intervertebral disc syndrome was 
rated under Diagnostic Code (DC) 5293.  Prior to September 
23, 2002, this code provided that pronounced intervertebral 
disc syndrome, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, with 
little intermittent relief, warranted a 60 percent 
evaluation.  Severe intervertebral disc syndrome with 
recurring attacks with intermittent relief, warranted a 40 
percent rating.  Moderate intervertebral disc syndrome, with 
recurring attacks, warranted a 20 percent rating.  Mild 
intervertebral disc syndrome warranted a 10 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (as in effect prior 
to September 23, 2002).

Effective September 23, 2002, Diagnostic Code 5293 was 
changed as follows:  Evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under Sec. 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months, rate at 60 
percent.  With incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months, rate at 40 percent.  With 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months, 
rate at 20 percent.  With incapacitating episodes having a 
total duration of at least one week but less than two weeks 
during the past 12 months, rate at 10 percent.

Note (1):  For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2):  When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3):  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

See Amendment to Part 4, Schedule for Rating Disabilities, 
effective September 23, 2002; 67 Fed. Reg. 54345-54349 
(August 22, 2002).

The Board is generally required to review both the pre- and 
post-September 23, 2002, rating criteria to determine the 
proper evaluation for the veteran's disability due to 
intervertebral disc disease.  The effective date rule 
established by 38 U.S.C.A. § 5110(g), however, prohibits the 
application of any liberalizing rule to a claim prior to the 
effective date of such law or regulation.

Prior to September 23, 2002, the Rating Schedule provided 
that lumbosacral strain is shown to be slight with subjective 
symptoms only (0 percent), with characteristic pain on motion 
(10 percent), with muscle spasm on extreme forward bending, 
loss of lateral spine motion, unilateral, in standing 
position (20 percent), with a severe disability manifested by 
listing of the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, and narrowing or irregularity of the joint space (40 
percent).  A 40 percent evaluation is also warranted if only 
some of these manifestations are present if there is also 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (as in effect prior to September 23, 
2002).

Prior to September 26, 2003, the Rating Schedule provided 
ratings for limitation of motion of the lumbar spine when 
limitation was slight (10 percent), moderate (20 percent), or 
severe (40 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(as in effect prior to September 23, 2002).  

The Rating Schedule provides that traumatic and degenerative 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2003).  
Limitation of motion must be objectively confirmed by 
findings such a swelling, muscle spasm, or satisfactory 
evidence of painful motion, but in the absence of limitation 
of motion a compensable rating for degenerative arthritis can 
be assigned when there is x-ray evidence of the involvement 
of 2 or more major joints or 2 or more minor joint groups (10 
percent), or x-ray evidence of the same with occasional 
incapacitating exacerbations (20 percent).  Id.  

The Rating Schedule also provides ratings for disability of 
the sciatic nerve (or neuritis or neuralgia) when there is 
evidence of mild incomplete paralysis (10 percent), moderate 
incomplete paralysis (20 percent), moderately severe 
incomplete paralysis (40 percent), severe incomplete 
paralysis with marked muscular atrophy (60 percent), or 
complete paralysis when the foot dangles and drops, has no 
active movement possible of muscles below the knee, and with 
flexion of knee weakened or (very rarely) lost (80 percent).  
See 38 C.F.R. § 4.124, Diagnostic Codes 8520, 8620, 8720 
(2003).  It is noted that the term "incomplete paralysis" 
indicates a degree of lost or impaired function substantially 
less than the type picture for complete paralysis given with 
each nerve, whether due to varied level of the nerve lesion 
or to partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  The ratings for the peripheral nerves are 
for unilateral involvement; when bilateral the rating should 
include the application of the bilateral factor.  

Effective September 26, 2003, the regulations for rating 
disabilities of the spine were revised with reclassification 
of the diagnostic codes.  These reclassified diagnostic codes 
include 5237 (Lumbosacral or cervical strain), 5242 
(Degenerative arthritis of the spine), and 5243 
(Intervertebral disc syndrome).  Reference is made to 
Diagnostic Code 5003 for degenerative arthritis of the spine 
and to the formula for rating intervertebral disc syndrome 
based on incapacitating episodes with instructions to apply 
the higher evaluation when all disabilities are combined.  38 
C.F.R. § 4.71a, The Spine (effective from September 26, 
2003).

The September 2003 regulation amendments provide a general 
rating formula for diseases and injuries of the spine (for 
diagnostic codes 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes) with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease as follows:  

Unfavorable ankylosis of the entire spine (100 percent); 

Unfavorable ankylosis of the entire thoracolumbar spine (50 
percent);

Unfavorable ankylosis of the entire cervical spine, or 
forward flexion of the thoracolumbar spine to 30 degrees or 
less, or with favorable ankylosis of the 
entire thoracolumbar spine (40 percent); 

For forward flexion of the cervical spine to 15 degrees or 
less, or favorable ankylosis of the entire cervical spine (30 
percent); 

For forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees, or forward 
flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees, or the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees, or the combined range of 
motion of the cervical spine not greater than 170 degrees, or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal kyphosis 
(20 percent);
 
For forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees, or forward 
flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees, or combined range of 
motion of the thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees, or 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees, or muscle 
spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour, or 
vertebral body fracture with loss of 50 percent or more of 
the height (10 percent).  

38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (effective from September 26, 2003).  

It is noted that when evaluating diseases and injuries of the 
spine, any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
should be evaluated separately, under an appropriate 
diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Note (1).  

For VA compensation purposes, normal forward flexion of the 
cervical 
spine is zero to 45 degrees, extension is zero to 45 degrees, 
left and right lateral flexion are zero to 45 degrees, and 
left and right lateral rotation are zero to 80 degrees.  
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Note (2).  

In exceptional cases, an examiner may state that because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion as noted.  Provided 
that the examiner supplies an explanation, the examiner's 
assessment that the range of motion is normal for that 
individual will be accepted.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(3).  

Range of motion measurements are to be rounded off to the 
nearest five degrees.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (4).  

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (5).  

Disability of the thoracolumbar and cervical spine segments 
are to be separately evaluated, except when there is 
unfavorable ankylosis of both segments, which will be rated 
as a single disability.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (6).  

The Board also observes that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection in the parts of the system, to perform 
the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It 
is essential that the examination on which ratings are based 
adequately portrays the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 
4.45.  See Deluca v. Brown, 8 Vet. App. 202 (1995). 

The February 2003 VA examination diagnoses were degenerative 
disk disease, L4/l5, L5/S1 with L5 radiculopathy, bilateral 
lower extremities subjectively with complaints of low back 
pain with bilateral leg pain down to the feet.

The veteran's posture and gait were normal.  Upon examination 
of the lumbar spine there was no radiation pain on movement 
or muscle spasm.  There was tenderness to palpation of the 
spinous process at L4/L5 and S1.  There was a positive 
straight leg raise bilaterally at 45 degrees.  There were 
signs of radiculopathy bilateral lower extremities with 
subjective complaints of numbness and tingling as well as 
pain, bilateral legs to the feet.  

The lumbar spine range of motion exercise revealed flexion 0 
degrees-90 degrees [95 degrees] pain at 90 degrees, extension 
0 degrees-10 degrees [35 degrees] no pain, right lateral 0 
degrees-40 degrees [40 degrees] no pain, and left lateral 0 
degrees-40 degrees no pain, right rotation 0 degrees-35 
degrees [35 degrees] pain at 35 degrees, and left rotation 0 
degrees-35 degrees [35 degrees] pain at 35 degrees.  

Neurological examination of the lower extremities revealed a 
decreased sensation to  bilateral lower extremities, L5 nerve 
root distribution.  Deep tendon reflexes were intact and 
equal at 2/4.  

X-rays showed decreased disk space, L4/L5, L5/S1. 

The May 2003 private medical report, a radiological 
consultation request for an MRI of the lumbar spine, 
indicates stable L5/S1 mild central canal stenosis and stable 
L4/5 mild spinal canal and mild bilateral foraminal stenosis 
due to an annular bulge, ligamentum flavum hypertrophy and 
mild facet hypertrophy. 

Based on the findings included in those reports, the RO 
assigned a 10 percent disability rating for degenerative disc 
disease of the lumbar spine under the "old" provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5293-5292. 

The Board has considered whether an evaluation in excess of 
10 percent would be in order under both the old and new 
criteria for Diagnostic Code 5293-5292; however, such an 
increased rating is not warranted at this time.  

Given the complaints of low back pain noted and the findings 
of the February 2003 VA examination, the Board finds that 
this evidence does not support a rating greater than 10 
percent for a the veteran's low back disability.  

Based upon the rating criteria effective prior to September 
23, 2002, a rating in excess of 10 percent for intervertebral 
disc syndrome (Diagnostic Code 5293) required either moderate 
intervertebral disc syndrome with recurring attacks or severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.    Although the evidence indicates that 
the veteran exhibits symptoms of intervertebral disc syndrome 
with recurring attacks, the diminished sensation of the 
veteran's lower extremities has already been acknowledged by 
separate 10 percent ratings.  The use of manifestations in 
establishing the service-connected evaluation and the 
evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.  

Diagnostic Code 5292 required either evidence of moderate 
limitation of motion or severe limitation of motion of the 
lumbar spine.  The veteran does not appear to exhibit any 
moderate or severe limitation of motion as the veteran enjoys 
nearly full range of motion with extension being limited to 
10 degrees.  Given the characterizations of tenderness and 
complaints of low back pain but without taking into 
consideration the significant radicular symptoms which have 
been acknowledged by separate ratings for service connection 
for decreased sensation of right leg and left leg, the Board 
finds that the evidence is consistent with a 10 percent 
disability rating for a "slight" disability, but no more.  
In light of the evaluations cited above, the Board finds no 
evidence to support the conclusion that the veteran meets a 
20 percent evaluation for moderate or severe limitation of 
motion of the lumbar spine under Diagnostic Code 5292.  

Neither does the evidence support a rating greater than 10 
percent for "moderate" or "severe" intervertebral disc 
syndrome.  Based upon the September 23, 2002, Diagnostic Code 
5293 revisions and the September 26, 2003, revisions for the 
reclassified Diagnostic Code 5243, a rating in excess of 10 
percent under the code for intervertebral disc syndrome 
requires evidence of incapacitating episodes of a total 
duration of at least two weeks during the past 12 months or 
combined separate 
evaluations of the chronic orthopedic and neurological 
manifestations due to this disorder.  At the February 2003 VA 
examination, the veteran reported that the condition did not 
require bedrest or treatment by a physician.  

The revised regulations also provide, in essence, that the 
ratings include consideration of symptoms of pain, stiffness, 
or aching in the area of the spine.  The Board notes the 
evidence of record does not show nor does the veteran assert 
that her spine is ankylosed.  Range of motion studies show 
forward flexion to 90 degrees and a combined range of motion 
of 250 degrees.  Therefore, the Board finds entitlement to a 
higher, "staged," or separate schedular rating under the 
alternative rating criteria after September 26, 2003, for the 
veteran's service-connected lumbar spine disability is not 
warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5237 
(effective from September 26, 2003).  

The evidence in this case does not show that the veteran has 
impairment of the lumbar spine due to pain, fatigability 
weakness or incoordination that produces more than slight 
functional impairment to support the assignment of a 20 
percent rating for degenerative disk disease with 
consideration of the provisions of 38 C.F.R. §§ 4.40 and 
4.45; Deluca, 8 Vet. App. 202.

In reviewing the foregoing, the Board has been cognizant of 
the "benefit of the doubt" rule.  As such, this case does 
not present such a state of balance between the positive 
evidence and the negative evidence to allow for a more 
favorable determination.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

In exceptional cases where evaluations provided by the rating 
schedule are found to be inadequate, an extraschedular 
evaluation may be assigned which is commensurate with the 
veteran's average earning capacity impairment due to the 
service-connected disorder.  38 C.F.R. § 3.321(b).  Although 
the veteran stated that she has been looking for a job but 
was having no luck finding one because she could not be on 
her feet working, the Board believes that the regular 
schedular standards applied in the current case adequately 
describe and provide for the veteran's disability level.  
Accordingly, based on a review of the current evidence of 
record, the Board finds that the record has not raised the 
issue of extraschedular entitlement.  There simply is no 
evidence of any unusual or exceptional circumstances to 
warrant referral for consideration of an extraschedular 
rating.  


ORDER

Entitlement to an initial disability evaluation in excess of 
10 percent for service-connected degenerative disc disease of 
the lumbar spine is denied.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



